DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8-11, filed 11/06/2020, with respect to 101 Rejection have been fully considered and are persuasive.  The 101 Rejection of claims 1-20 has been withdrawn. 

Allowable Subject Matter
The indicated allowability of claims 1-20 is withdrawn in view of the newly discovered reference(s) to Hong et al, Heo et al, Mullins et al, Pisoni, Watanabe et al, and Antognini.  Rejections based on the newly cited reference(s) follow.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the 
scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination 
under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 16/425,291. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are directed to similar inventions including a method and system for enabling computing device to receive images corresponding to a wearable device; the computing device analyzing the received images to determine aspects of the wearable device; and the computing device configuring the wearable device using the determined aspects of the wearable device.

Claim 1 of the current application is similar to claim 1 of the copending application.
Claim 10 of the current application is similar to claim 11 of the copending application.
Claim 19 of the current application is similar to claim 21 of the copending application.
The differences between the independent claims of both applications are as follows (the similarities are in bold):
Claim 1 (current application):
A method comprising: receiving, by a computing device comprising one or more processors and a storage device, one or more images corresponding to a wearable device; storing, by the one or more processors of the computing device, the one or more images to the storage device; analyzing, by the one or more processors of the computing device, the one or more images to determine one or more aspects of the wearable device; and configuring, by the one or more processors of the computing device, the wearable device using the one or more aspects of the wearable device.
Claim 1 (16/425,291):
A method comprising: receiving, by a computing device, indication that a wearable device has started a pairing process with a second electronic device; obtaining, by the computing device, a plurality of images corresponding to the wearable device; analyzing, by the computing device, the plurality of images to determine one or more aspects of the wearable device; and configuring, by the computing device, the wearable device using the one or more aspects of the wearable device.

Claim 10 (current application):
A non-transitory computer-readable medium including one or more sequences of instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: receiving, by the one or more processors, one or more images corresponding to a wearable device; storing, by the one or more processors, the one or more images to a storage device; analyzing, by the one or more processors, the one or more images to determine one or more aspects of the wearable device; and configuring, by the one or more processors, the wearable device using the one or more aspects of the wearable device.
Claim 11 (16/425,291):
	A non-transitory computer-readable medium including one or more sequences of instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: receiving, by the one or more processors, indication that a wearable device has started a pairing process with a second electronic device; obtaining, by the one or more processors, a plurality of images corresponding to the wearable device; analyzing, by the one or more processors, the plurality of images to determine one or more aspects of the wearable device; and configuring, by the one or more processors, the wearable device using the one or more aspects of the wearable device.

Claim 19 (current application):
A system comprising: one or more processors; and a non-transitory computer-readable medium including one or more sequences of instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: receiving, by the one or more processors, one or more images corresponding to a wearable device; storing, by the one or more processors, the one or more images to a storage device; analyzing, by the one or more processors, the one or more images to determine one or more aspects of the wearable device; and configuring, by the one or more processors, the wearable device using the one or more aspects of the wearable device.

A system comprising: one or more processors; and a non-transitory computer-
readable medium including one or more sequences of instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: receiving indication that a wearable device has started a pairing process with a second electronic device; obtaining a plurality of images corresponding to the wearable device; analyzing the plurality of images to determine one or more aspects of the wearable device; and configuring the wearable device using the one or more aspects of the wearable device.
Claims 1, 10 and 19 of the current application do not include the pairing process, however, it is clear that the computing device is in communication with the wearable device and a linkage (pairing process) between the two computing devices is needed to allow communications between them.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al (US 2015/0085621 A1) and Heo et al (US 2018/0367944).
Claim 1
Hong discloses a method (par. 0008-0010 and 0013; abstract, a method for controlling a smartwatch using sensors for detecting motion of the smartwatch) comprising: receiving, by a computing device comprising one or more processors and a storage device (fig. , one or more images corresponding to a wearable device (par. 0050, lines 15-16, the smartwatch (read: wearable device) may analyze a photographed image to detect positions of the smartwatch). 
Hong does not teach storing, by the one or more processors of the computing device, the one or more images to the storage device.  However, Heo discloses a watch-type mobile terminal (fig. 7B, #100) that can be paired with a mobile terminal (fig. 7B, #300; par. 0154-0155).  Heo teaches a captured image of the watch (fig. 12A, #101) may be displayed on the terminal device (#300) and when the captured image matches a preset image, the mobile terminal may be paired with the watch, and the mobile terminal may remotely control the watch by receiving user input (par. 0178).  Heo teaches the captured images may be stored in memory (par. 0057, lines 6-10).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Hong’s method of controlling a smartwatch to include Heo’s teaching of controlling a watch-type mobile terminal using captured images that may be stored in memory because the images can be reviewed or used later if needed.
Hong/Heo discloses analyzing, by the one or more processors of the computing device, the one or more images to determine one or more aspects of the wearable device (Hong: par. 0050, the smartwatch may analyze an image to detect positions of the smartwatch; Heo: par. 0038, data, such as images, may be analyzed and processed by control unit).
Hong discloses configuring, by the one or more processors of the computing device, the wearable device using the one or more aspects of the wearable device (par. 0051 and 0053, the smart watch may analyze an image to detect positions of the .
Claims 2 and 11
Hong/Heo discloses receiving, by the one or more processors of the computing device, indication that the wearable device has started a pairing process with a second electronic device (Hong: par. 0031, a processor may perform pairing with an external device, the paired external device may be controlled according to a snap motion of the smartwatch)  
prior to receiving the one or more images corresponding to the wearable device, wherein the one or more images (Hong: par. 0050, the smartwatch may analyze a photographed image to detect positions of the smartwatch) 
corresponding to the wearable device include at least one image of the wearable device positioned on a body part of a user (Hong: par. 0030, detecting positions of the smartwatch put on a wrist of a user; the position sensing means may include a camera sensor among other sensors).
Claims 3 and 12
Hong/Heo discloses the wearable device is a smartwatch and the body part is a wrist of the user (Hong: par. 0030, detecting positions of the smartwatch put on a wrist of a user; the position sensing means may include a camera sensor among other sensors), 
and wherein the one or more aspects of the wearable device are selected from a group consisting of: a determination of which wrist of the user the (Hong: par. 0044, the smartwatch may detect the outward snap motion or an inward snap motion; the smartwatch may detect a rotation angle of the wrist of the user that can rotate outward or inward).
Claims 4 and 13
Hong/Heo discloses wherein the one or more aspects of the wearable device comprise an orientation of a physical input element of the wearable device with respect to a body of the wearable device (Hong: par. 0029, the smartwatch detects a rotation direction; par. 0062, the smartwatch may detect the position and tilts of the display unit to determine a first direction and a second direction).
Claim 10
Hong/Heo disclose a non-transitory computer-readable medium (par. 0091, computer readable recording medium for storing a program) including one or more sequences of instructions that, when executed by one or more processors, cause the one or more processors to perform operations (par. 0094, the smartwatch may be realized as code, which is readable by a processor) comprising: receiving, by the one or more processors, one or more images corresponding to a wearable device (Hong: par. 0050, the smartwatch may analyze a photographed image to detect positions of the smartwatch). 
Hong does not teach storing, by the one or more processors, the one or more images to a storage device. However, Heo discloses a watch-type mobile terminal (fig. 7B, #100) that can be paired with a mobile terminal (fig. 7B, #300; par. 0154-0155).  Heo teaches a captured image of the watch (fig. 12A, #101) may be displayed on the terminal device (#300) and when the captured image 
Hong/Heo discloses analyzing, by the one or more processors, the one or more images to determine one or more aspects of the wearable device (Hong: par. 0050, the smartwatch may analyze an image to detect positions of the smartwatch; Heo: par. 0038, data, such as images, may be analyzed and processed by control unit); and 
Hong discloses configuring, by the one or more processors, the wearable device using the one or more aspects of the wearable device (par. 0051 and 0053, the smart watch may analyze an image to detect positions of the smartwatch; par. 0052, 0054-0056, the smartwatch may detect a snap motion in a first or second direction or detect a snap motion rotating in a first or second direction; par. 0058, when the snap motion is detected, the smartwatch may execute a command (par. 0059) corresponding to each snap direction; par. 0068-0070, the smartwatch may detect front tilts of the display unit; the smartwatch may detect a user image to acquire the tilts of the display unit).
Claim 19
Hong discloses a system comprising: one or more processors (fig. 1; par. 0013, a smartwatch having a processor); and 
a non-transitory computer-readable medium (par. 0091, computer readable recording medium for storing a program) including one or more sequences of instructions that, when executed by the one or more processors (par. 0094, control method of the , cause the one or more processors to perform operations comprising: receiving, by the one or more processors, one or more images corresponding to a wearable device (par. 0050, the smartwatch may analyze a photographed image to detect positions of the smartwatch visual information such as images and photographs). 
Hong does not teach storing, by the one or more processors, the one or more images to a storage device However, Heo discloses a watch-type mobile terminal (fig. 7B, #100) that can be paired with a mobile terminal (fig. 7B, #300; par. 0154-0155).  Heo teaches a captured image of the watch (fig. 12A, #101) may be displayed on the terminal device (#300) and when the captured image matches a preset image, the mobile terminal may be paired with the watch, and the mobile terminal may remotely control the watch by receiving user input (par. 0178).  Heo teaches the captured images may be stored in memory (par. 0057, lines 6-10).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Hong’s method of controlling a smartwatch to include Heo’s teaching of controlling a watch-type mobile terminal using captured images that may be stored in memory because the images can be reviewed or used later if needed.
Hong/Heo discloses analyzing, by the one or more processors, the one or more images to determine one or more aspects of the wearable device (Hong: par. 0050, the smartwatch may analyze an image to detect positions of the smartwatch; Heo: par. 0038, data, such as images, may be analyzed and processed by control unit); and 
Hong discloses configuring, by the one or more processors, the wearable device using the one or more aspects of the wearable device (par. 0051 and 0053, the smart watch may analyze an image to detect positions of the smartwatch; par. 0052, 0054-0056, the smartwatch may detect a snap motion in a first or second direction or detect a snap motion rotating in a first .

Claims 5, 6, 14, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al (US 2015/0085621 A1), Heo et al (US 2018/0367944) and Pisoni (US 10019654).
Claims 5 and 14
Hong discloses the smartwatch may analyze an image to detect positions of the smartwatch (par. 0050).  Hong does not teach the analyzing the one or more images to determine the one or more aspects of the wearable device comprises assigning a confidence score to each of the one or more aspects of the wearable device subsequent to determination of the one or more aspects of the wearable device.  However, Pisoni discloses methods, systems and apparatus for enabling a mobile device to recognize specific objects depicted in an image (col. 1, lines 25-27); a deep neural network may analyze feature data for an image (col. 18, line 1); when a confidence score does not satisfy a threshold confidence score and a feature extraction system determines to skip stitching two images together, the feature extraction system may determine whether the images were captured within a threshold period of time, whether an adjacency confidence score for the two images satisfies a second adjacency threshold confidence score that is less restrictive than the threshold adjacency confidence score, or both; when the feature extraction system determines that the images were captured within the threshold period of time, that the adjacency confidence score satisfies the second threshold adjacency confidence score, or both, the feature extraction system generates instructions to cause presentation of a user interface that prompts a user of the device, that include a camera, to recapture one or two images; the user interface may depict the image for which  to modify Hong/Heo’s method of controlling a smartwatch to include Pisoni’s teaching of a mobile device configured to recognize specific objects depicted in an image and to enable a user to capture images using an integrated camera; and an image analysis system, which performs object recognition on image to detect objects depicted in the image and analyze captured images, and assigning a confidence score because the confidence score may represent the likelihood that the object depicted in the captured image exists in a desired region of the image or that satisfies other desired condition so that the confidence score may indicate whether an image depicts a desired content.
Claims 6, 15 and 20
See claim 5.  Hong discloses a first snap motion is detected when the smartwatch rotates on an axis of rotation in a first direction at a first threshold speed or more and wherein a second snap motion is detected when the smartwatch rotates on the axis of rotation in the first direction at less than the first threshold speed and then rotates in a second direction at a second threshold speed or more within a predetermined time (par. 0013).  Hong does not teach causing display, by the one or more processors, of a request to confirm a first aspect of the one or more aspects in response to a corresponding confidence score assigned to the first aspect being less than a predetermined threshold (col. 11, lines 60-67, when a confidence score satisfies a threshold confidence score, a training system may determine that a respective predicted object for the confidence score applies to the corresponding object; when none of the confidence scores satisfies a threshold confidence score, the training system may determine that multiple objects may be represented ; 
configuring the wearable device, by the one or more processors of the computing device, in accordance with the first aspect in response to receiving confirmation of the first aspect indicated by the request; and 
configuring the wearable device (col. 18, lines 16-18, the feature extraction system generates instructions to cause presentation of a user interface that prompts a user of the device to recapture an image; col. 12, lines 28-37, when output data is marked for removal defines a region, the training system updates the output data to not include a marked for removal label; col. 12, lines , a training module receives predicted labels and the confidence scores from the deep neural network and updates weights using an accuracy of the predicted labels, for example, the training module determines whether the predicted label for an object depicted in an image correctly indicates the sub-type of the object, e.g., the name of the sub-type, and uses a result of that determination to update the weights of the deep neural network).
, by the one or more processors of the computing device, in accordance with a second aspect of the one or more aspects in response to a determination that a corresponding confidence score assigned to the second aspect is at least equal to the predetermined threshold (col. 5, lines 11-19, receiving for some objects a corresponding confidence score indicating a likelihood that the object is of the object sub-type; determining whether to .       

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al (US 2015/0085621 A1), Heo et al (US 2018/0367944) and Watanabe et al (US 2020/0379411).
As per Claims 7 and 16, see claim 1.  Hong teaches that an operation performed by the smart watch is initiated or advanced by sensing a snap motion, a procedure of generating a signal according to the sensed snap motion, and the processor controls the device according to the snap motion; the smart watch may detect a snap motion of a user and execute a command accordingly; the snap motion may be a wrist rotation gesture of the user rotating on an axis of rotation in a predetermined direction (par. 0042).  Hong/Heo does not disclose wherein the one or more aspects of the wearable device comprise a physical orientation of the wearable device with respect to a body part of a user on which the wearable device is coupled, the method further comprising: determining, by the one or more processors of the computing device, that the physical orientation of the wearable device is not optimized for the user; and causing display of an indication, by the one or more processors of the computing device, that describes at least one correction to the physical orientation of the wearable device for the user to implement.  However, Watanabe discloses an analog electronic watch system and an analog electronic watch having a dial plate on which indexes are formed and indicators configured to rotate on the dial plate; and a terminal appliance including a communication unit for transmitting/receiving time information to/from an external appliance, and imaging unit configured to image the dial plate and generate an image of the indicators and the dial plate, and a .

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al (US 2015/0085621 A1), Heo et al (US 2018/0367944 A1) and Mullins et al (US 2016/0054791 A1).
As per Claims 8 and 17.  Hong/Heo does not disclose wherein the one or more aspects of the wearable device is selected from a group consisting of: a manufacturer and model of the wearable device, a size of the wearable device, a tightness of a band of the wearable device on a -3-Application No. 16/905,643 body part of a user, a material of the wearable device, a material of the band of the wearable device, a color of the wearable device, and a color of the band of the wearable device.  However, Mullins discloses a system and method for navigating augmented reality (AR) content with a wearable device (par. 0001; abstract); a head mounted device (HMD) identifies a smartwatch, both devices are paired (par. 0073, lines 1-4); gestures are detected on the face of the smartwatch (par. 0078, lines 1-4); feature points on the smartwatch are identified, for example, the size and shape of the smartwatch, and an AR menu is mapped .

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al (US 2015/0085621 A1), Heo et al (US 2018/0367944) and Antognini (US 2015/0029826).
As per Claims 9 and 18, Hong/Heo discloses the mobile terminal may acquire a sound pattern 310 output from the watch and may extract the pairing request code “426531” inserted into the acquired sound pattern 310; when a pairing request code inserted into the sound pattern matches a preset pairing request code, the mobile terminal may transmit a pairing completion signal to the watch (Heo: fig. 4; par. 0133).  Hong/Heo does not disclose wherein the analyzing the one or more images to determine the one or more aspects of the wearable device comprises: detecting a graphical code displayed on the wearable device; and analyzing the graphical code to determine the one or more aspects of the wearable device.  However, Antognini discloses a method and system of communication between a smartphone and a digital watch; signals can be generated by the user and sent to the smartphone; the user may send signals such as text messages, email address or URL for a recipient of a picture taken by the watch’s camera; another manner of the watch generating a signal is by the watch taking a picture of a machine-readable code or other 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIOMARA L BAUTISTA whose telephone number is (571)272-4132.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/XIOMARA L BAUTISTA/Primary Examiner, Art Unit 2171                                                                                                                                                                                                        



February 25, 2021